Citation Nr: 0620321	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-05 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1974 to January 1977.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
previously before the Board in June 2005 when it was remanded 
for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On review of the file the Board finds that the development 
completed pursuant to the June 2005 remand has raised 
questions that suggested still further development which was 
not completed.  While the December 2005 VA examiner's opinion 
appears to concede the veteran had problems with depression 
in service, it is based entirely on lay accounts provided 
many years after the veteran's discharge and on a July 2002 
letter from Dr. M. L. stating that he treated the veteran for 
depression and pathological gambling in the late 1970's 
(likewise provided many years after service and apparently 
based entirely on recollections of remote events unsupported 
by contemporaneous clinical data).  Significantly, in a 
December 1999 report Dr. M.L. indicates he probably saw the 
veteran in the late 1970's (and treated the veteran's 
mother).  [Notably, Dr. M. L.'s July 2002 letter states the 
relationship between the veteran's disability and his service 
is unclear.]  The Federal Circuit has recently held that 
while the Board is entitled to weigh the credibility of lay 
evidence, a lack of contemporaneous medical evidence should 
not be an absolute bar to the veteran's ability to prove his 
claim of entitlement to disability benefits based on 
competent lay evidence.  Buchanan v. Nicholson, No. 05-7174 
(Fed. Cir. June 14, 2006).  

Furthermore, the December 2005 VA examiner concluded that the 
veteran's mood disorder pre-existed service and was 
"exacerbated" by service.  She found (but did explain the 
basis for her findings) that the veteran was seen by a 
psychiatrist "shortly" after he left service, had been 
self-medicating his mood disorder with illegal 
substances/alcohol since age 15.  (Notably if as Dr. M.L. 
indicates the veteran was seen for gambling and depression in 
1979, this places the earliest postservice psychiatric 
treatment 2 years or more after service, and appears to 
conflict with a finding of "shortly" after.  It also raises 
an alternative theory of entitlement to that previously 
raised.  Notably, a veteran who served during a period of 
war, or in peacetime service after December 31, 1946, is 
afforded a presumption of sound condition upon entry into 
service, except for any defects noted at the time of 
examination for entry into service.  That presumption can 
only be rebutted by clear and unmistakable evidence that such 
disability existed prior to service and, if that presumption 
is rebutted, a presumption arises of aggravation in service 
(which likewise can be rebutted only by clear and 
unmistakable evidence of non-aggravation).  See 38 C.F.R. 
§ 3.304(b).  As the December 2005 examiner did not identify 
the evidence for her findings that the veteran's psychiatric 
disability pre-existed service and was exacerbated in 
service, it is not possible to ascertain whether there is 
"clear and unmistakable evidence" that would  rebut the 
presumption of soundness on entry in service or any evidence 
that the disability increased in severity during service.  

The Board notes that there may still be records outstanding 
that might shed some light on these matters, and finds that 
further development is required to obtain these records.  
Specifically, the veteran's service medical records (SMRs) do 
not include a separation examination report or a waiver of 
separation examination (although they do include a re-
enlistment examination report from August 1976, that was 
completed about six months prior to discharge).  The veteran 
and two lay witnesses (his wife and a friend, D. H. E.) have 
said that he became depressed in service when he was on 
assignment in Indian Town Gap, Pennsylvania.  D. H. E. also 
noted that an assignment in the desert of Southern California 
distressed the veteran.  There has been no attempt to secure 
the veteran's service personnel records.  Information in such 
files may provide a more complete picture regarding 
circumstances surrounding the veteran's separation from 
service and his various assignments during service.  Service 
Department records are constructively of record.

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  The 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but was not notified of the criteria 
for establishing a disability rating or effective dates of 
awards.  Since the case is being remanded anyway, the RO will 
have the opportunity to correct the notice deficiencies.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must provide the veteran notice 
regarding the rating of psychiatric 
disabilities and effective date of any 
award as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).

2.  The RO should secure and associate 
with the record the veteran's complete 
service personnel file.  If such records 
are unavailable because they have been 
irretrievably lost or destroyed, it should 
be so certified for the record.

3.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
who has not previously examined him to 
determine the nature and likely etiology 
of his current psychiatric disability.  
The examiner must review the appellant's 
claims file in conjunction with the 
examination, and should note the opinions 
already of record, including that of the 
December 2005 VA examiner.  The examiner 
should:

a)  Determine the correct diagnosis for 
the veteran's current psychiatric 
disability.  The examiner should 
specifically comment as to whether the 
psychiatric disability diagnosed arises 
from alcohol or illicit substance abuse. 

b)  Express an opinion as to whether the 
current psychiatric disability was 
manifested in service and/or pre-existed 
service.  (The examiner must identify the 
evidence that supports any conclusion in 
this regard.) 

c)  If it is found that the current 
disability pre-existed service, the 
examiner should make a further finding as 
to whether or not the disability increased 
in severity during service (and, if so, 
identify the evidence that supports such 
finding).  

The examiner must explain the rationale 
for all opinions given (and specifically 
for any opinions that conflict with those 
previously given).  

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


